Citation Nr: 0604756	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from April 1944 to February 1946.  The veteran 
died in September 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In November 2003, the appellant 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held at the Boston RO.  In March 2004, 
the matter was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant asserts that shell fragment wounds the veteran 
sustained in combat during WW II contributed to his death.  
Specifically, she contends that these wounds led to the 
removal of one of his kidneys five years prior to his death, 
and that the absence of a kidney prevented the veteran from 
receiving proper medication and chemotherapy when he 
developed cancer.  In the March 2004 remand, the Board 
requested that the RO attempt to obtain pertinent medical 
records that would permit an assessment of the possibility 
that the veteran's shell fragment wounds caused or 
contributed to his death.  The Board specifically identified 
medical records that may assist in this regard.  These 
included medical records pertaining to the veteran's terminal 
hospitalization at the New England Sinai Hospital and medical 
records relating to the removal of the veteran's kidney five 
years prior to his death.  

In an attempt to carry out the Board's directions, the RO 
sent the appellant letters (in March and July 2004) 
requesting that she identify the records and provide signed 
forms allowing VA to seek to obtain these records from the 
private facilities.  In a July 2004 reply to these letters, 
the appellant sent a number of documents as well as a 
statement identifying the names of numerous health care 
providers who treated the veteran, with addresses and 
telephone numbers.  She did not return signed release forms.  
Thereafter, VA failed to take proper action to contact the 
appellant or her representative to inform her that the signed 
release forms were necessary to authorize VA to assist in 
obtaining records from the identified health care provides.  
The only action the RO took since receiving correspondence 
from the appellant in July 2004 was to issue the appellant a 
supplemental statement of the case (SSOC) in May 2005.  The 
Board notes that the SSOC was returned as undeliverable.  

The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, VA has 
been placed on notice of the existence of additional medical 
evidence that may be pertinent to this claim.  Additional 
development is required. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The appellant should be contacted at 
her proper address and asked to return a 
signed release form for each identified 
private health care provider, allowing VA 
to assist her in obtaining the records 
pertinent to this claim.  Specifically 
noted in this regard are records of 
terminal treatment the veteran received 
at New England Sinai Hospital and medical 
records relating to the removal of the 
veteran's kidney five years prior to his 
death.  She should also be asked to 
submit signed release forms for any 
additional health care provider 
identified in her reply to the RO's March 
and July 2004 request letters.  The RO 
should take appropriate steps to obtain, 
to the extent possible, complete copies 
of all pertinent outstanding treatment 
records (those not already in the claims 
folder) from all identified sources. 
 
2.  The RO must also inform the appellant 
that she should submit to VA copies of 
any evidence in her possession relevant 
to this claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
the benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


